 1                                            THE HONORABLE SHARON L. GLEASON
       Law Office of Suzanne Lee Elliott
 2     Suite 1300 Hoge
       705 Second Ave.
 3     Seattle WA 98104
       Suzanne-elliott@msn.com
 4     206-623-0291
 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF ALASKA
 9

10                                                  No. 16-00086
      UNITED STATES OF AMERICA,
11                                                  MOTION FOR DISCOVERY RELATED
                     Plaintiff,                     TO THE ANCHORAGE
12                                                  CORRECTIONAL COMPLEX’S
            vs.                                     PRACTICE OF MONITORING AND
13                                                  VIDEOTAPING CONFIDENTIAL
      JOHN PEARL SMITH, II,                         ATTORNEY CLIENT AND DEFENSE
14             Defendant.                           TEAM VISITS WITH THE CLIENT

15

16
                                             I. MOTION
17

18           Comes now the defendant John Pearl Smith, II and seeks an order requiring the

19   Anchorage Correctional Complex and/or the Alaska Department of Corrections to provide

20   the following discovery regarding the practice of monitoring or videotaping of privileged

21   attorney- client meetings in general and specifically as to the monitoring or videotaping of

22   defense team meetings between John Pearl Smith, II and any members of the defense team

23   during visits at the Anchorage Correctional Complex. This request is based on the Sixth

24   Amendment, the Eighth Amendment and the Fourteenth Amendment of the United States

25   Constitution.
       MOTION FOR DISCOVERY RELATED TO THE
                                                                  LAW OFFICE OF SUZANNE LEE ELLIOTT
       MONITORING AND VIDEOTAPING OF                                      1300 Hoge Building
       MEETINGS BETWEEN SMITH AND HIS                                     705 Second Avenue
       DEFENSE TEAM - 1                                            Seattle, Washington 98104-1705
                                                                            (206) 623-0291
         Case 3:16-cr-00086-SLG Document 265 Filed               12/20/18      Page
                                                                          FAX (206)    1 of 4
                                                                                    623-2186

       U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS
                                             II. FACTS
 1

 2          The Government admits that this practice is taking place in at least one meeting

 3   room in the jail. Dkt. 260. Smith notes that the Government simply states that this

 4   videotaping is a “uniform security protocol” but provides no copies of any Anchorage

 5   Correctional Complex or Department of Corrections policies or manual or other materials

 6   regarding this “policy,” how it is administered, who oversees it, and, most importantly,

 7   whether and how long the videos are retained and who has access to them. Further the

 8   Government has provided no information about monitoring or videotaping of the meetings

 9   between Smith and his counsel – which began in June 2016.

10                               III. REQUESTED DISCOVERY
11
            Because the Anchorage Correctional Complex and/or the Alaska Department of
12
     Corrections has been violating Smith’s Sixth Amendment right to counsel he asks this
13
     Court to order the following requested discovery so that he can determine if there has
14
     been a structural violation of his Sixth Amendment right to counsel. Once that discovery
15
     is provided Smith will ask this Court to hold an evidentiary hearing.
16
            Smith asks the Court to order the following:
17
            1. That the Anchorage Correctional Complex and/or the Alaska Department of
18
     Corrections immediately provide to the defense all videotapes of any confidential meetings
19
     between Smith and his defense team.
20
            2. That the Anchorage Correctional Complex and/or Alaska Department of
21
     Corrections disclose all policies regarding surveillance and documentation of meetings
22
     between clients and counsel.
23
            3. That the Anchorage Correctional Complex and/or the Alaska DOC disclose
24
     whether the video monitoring equipment is capable of audio recording.
25
       MOTION FOR DISCOVERY RELATED TO THE
                                                                 LAW OFFICE OF SUZANNE LEE ELLIOTT
       MONITORING AND VIDEOTAPING OF                                     1300 Hoge Building
       MEETINGS BETWEEN SMITH AND HIS                                    705 Second Avenue
       DEFENSE TEAM - 2                                           Seattle, Washington 98104-1705
                                                                           (206) 623-0291
         Case 3:16-cr-00086-SLG Document 265 Filed              12/20/18      Page
                                                                         FAX (206)    2 of 4
                                                                                   623-2186

       U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS
 1              4. That the Anchorage Correctional Complex and/or the Alaska DOC disclose how

 2   information concerning how the videotapes of meetings between clients is stored.

 3              5. That the Anchorage Correctional Complex and/or the Alaska DOC disclose all

 4   policies regarding its security procedures for evaluating which inmates are selected for

 5   monitoring of attorney-client meetings.

 6              6. That the Anchorage Correctional Complex and/or the Alaska DOC provide – to

 7   the defense only - any recordings, documents, reports or other record of information

 8   derived from the surveillance or video-recording of any meeting between Smith and his

 9   defense team.

10              7.     That the Court impound any recordings, documents, reports or other record

11   of information derived from the surveillance or video-recording of any meeting between

12   Smith and his defense team. See Rule 41(g)(providing that a person aggrieved by any

13   unlawful search or seizure of property or by the deprivation of property may move its

14   return).

15              8.     That the Anchorage Correctional Complex and/or the Alaska Department of

16   Corrections disclose all agreements, contracts, memorandums of understanding between

17   Alaska and the any federal agency regarding the housing of pretrial federal detainees at the

18   Anchorage Correctional Complex.

19                                         IV. CONCLUSION
20
                Based upon the above, the defendant respectfully requests that this Court to order
21
     the Anchorage Correctional Complex and/or the Alaska Department of Corrections to
22
     provide the requested discovery.
23

24              DATED this day of December 2018.
25
       MOTION FOR DISCOVERY RELATED TO THE
                                                                     LAW OFFICE OF SUZANNE LEE ELLIOTT
       MONITORING AND VIDEOTAPING OF                                         1300 Hoge Building
       MEETINGS BETWEEN SMITH AND HIS                                        705 Second Avenue
       DEFENSE TEAM - 3                                               Seattle, Washington 98104-1705
                                                                               (206) 623-0291
          Case 3:16-cr-00086-SLG Document 265 Filed                 12/20/18      Page
                                                                             FAX (206)    3 of 4
                                                                                       623-2186

       U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS
                                                 /s/Suzanne Lee Elliott
 1                                               Law Office of Suzanne Lee Elliott
                                                 1300 Hoge Building
 2
                                                 705 Second Avenue
 3                                               Seattle, Washington 98104
                                                 Phone (206) 623-0291
 4                                               Fax (206) 623-2186
                                                 Email: Suzanne-elliott@msn.com
 5

 6

 7                               CERTIFICATE OF SERVICE

 8
            I, SUZANNE LEE ELLIOTT, certify that on December , 2018, I filed the
 9
     foregoing document with the United States District Court’s Electronic Case Filing
10

11   (CM/ECF) system, which will serve one copy by email on Assistant United States

12   Attorneys FRANK V. RUSSO, WILLIAM A. TAYLOR, JAMES NELSON AND

13   KAREN VANDERGAW.

14
                                                        /s/ Suzanne Lee Elliott
15                                                      Law Office of Suzanne Lee Elliott
                                                        1300 Hoge Building
16                                                      705 Second Avenue
                                                        Seattle, Washington 98104
17
                                                        Phone: (206) 623-0291
18                                                      Fax: (206) 623-2186
                                                        Email: suzanne-elliott@msn.com
19

20

21

22

23

24

25
       MOTION FOR DISCOVERY RELATED TO THE
                                                                LAW OFFICE OF SUZANNE LEE ELLIOTT
       MONITORING AND VIDEOTAPING OF                                    1300 Hoge Building
       MEETINGS BETWEEN SMITH AND HIS                                   705 Second Avenue
       DEFENSE TEAM - 4                                          Seattle, Washington 98104-1705
                                                                          (206) 623-0291
         Case 3:16-cr-00086-SLG Document 265 Filed             12/20/18      Page
                                                                        FAX (206)    4 of 4
                                                                                  623-2186

       U.S. V. SMITH, NO. 3:16-CR-0086-SLG-DMS
